DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 14-16 are allowed over the cited prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the claim is allowed with the reasons set forth in the Applicant’s remark filed 01/17/2022, pages 10-12.
Regarding independent claim 8, claim has been amended to include the allowable subject matter of claim 13. Therefore claim 8 is allowed with the same reasons set forth in the previous Office action mailed 11/26/2021.
Regarding independent claim 16, claim has been amended to include the allowable subject matter of claim 20. Therefore claim 16 is allowed with the same reasons set forth in the previous Office action mailed 11/26/2021.
Claims 2-7, 9-12, 14 and 15 are allowed for being dependent on claims 1 and 8.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645